FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALAN RICHARD KLEIN, an                       No. 06-55510
individual; SHERYLL KLEIN, an
individual,                                     D.C. No.
               Plaintiffs-Appellants,       CV-05-05526-PA
                 v.                        Central District of
                                               California,
UNITED STATES OF AMERICA; DAVID               Los Angeles
ANDERBERG, an individual,
                                                ORDER
            Defendants-Appellees.
                                        
                   Filed December 9, 2010

     Before: John T. Noonan, William A. Fletcher, and
             Ronald M. Gould, Circuit Judges.


                           ORDER

   By order of July 30, 2008, we certified a question to the
California Supreme Court concerning the scope of immunity
from suit provided by California Civil Code § 846, Califor-
nia’s recreational land use statute, namely whether that statute
immunizes a landowner from liability for acts of vehicular
negligence committed by the landowner’s employee in the
course and scope of his employment that caused personal
injury to a recreational user of that land. By opinion dated
July 26, 2010, the California Supreme Court answered our
question, concluding that the liability shield of § 846 “does
not extend to acts of vehicular negligence by a landowner or
by the landowner’s employee while acting within the course
of the employment.” Klein v. United States, 235 P.3d 42, 44
(Cal. 2010).
                             19631
19632               KLEIN v. UNITED STATES
   We issued a supplemental order to the parties, indicating
our intention to remand and asking them whether our panel
should address other issues presented on appeal at this time.
In response, we received a Joint Motion to Remand to the
District Court. Although the parties’ joint motion asks us to
specify the issues that the district court should address, we
conclude it is more appropriate simply to remand to the dis-
trict court for further proceedings consistent with the decision
of the California Supreme Court in Klein, 235 P.3d at 42. We
understand that the parties do not now ask us to decide any
issue before remand.

   Accordingly, the parties’ Joint Motion to Remand to the
District Court is GRANTED IN PART and DENIED IN
PART. We remand to the district court for further proceedings
consistent with the decision of the California Supreme Court
in Klein. Beyond that requirement of consistency with Klein,
we do not otherwise restrict the issues before the district
court.